United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30903
                        Conference Calendar


AUTRY LEE JONES,

                                         Petitioner-Appellant,

versus

ROBERT M. TAPIA,

                                         Respondent-Appellee.


                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 03-CV-969
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Autry Lee Jones, federal prisoner # 52873-080, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition.

Because Jones’s 28 U.S.C. § 2241 petition challenged the legality

of his conviction, Jones had to show that 28 U.S.C. § 2255

provided him with an inadequate or ineffective remedy.      See Pack

v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).

     Jones argues that: (1) he has been denied his First

Amendment right to petition the courts; (2) his counsel was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30903
                                -2-

ineffective; and (3) he is actually innocent.   Jones has not

shown that any of his claims meet the requirements of the Savings

Clause as he has not shown that his claims are based on a

retroactively applicable Supreme Court decision which establishes

that he may have been convicted of a nonexistent offense and that

was foreclosed by circuit law at the time when the claim should

have been raised in his trial, appeal, or first 28 U.S.C. § 2255

motion.   See Reyes-Requena v. United States, 243 F.3d 893, 904

(5th Cir. 2001).   Because Jones fails to demonstrate that relief

pursuant to 28 U.S.C. § 2255 is inadequate or ineffective, the

district court’s judgment is AFFIRMED.    Jones’s motion for oral

argument is DENIED.